                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

ALERDING CASTOR HEWITT LLP,                  )
                                             )
                         Plaintiff,          )
                                             )
                    v.                       )   No. 1:16-cv-02453-JPH-MJD
                                             )
PAUL FLETCHER,                               )
CAROLE WOCKNER,                              )
                                             )
                         Defendants.         )

                    ORDER ON AFFIRMATIVE DEFENSES

       This Order addresses which affirmative defenses Defendants may present

at trial.

                                          I.
                                Facts and Background

       Alerding Castor asserts that Defendants breached a contract by not

paying legal fees. Dkt. 1–2. Defendants raised several defenses and affirmative

defenses. See dkt. 13 at 6–10; dkt. 127 at 4. As set forth in their tendered jury

instructions, their defenses include breach of contract, fraud-based defenses,

breach of fiduciary duty, and promissory estoppel. Dkt. 205-1.

       A defense—unlike an affirmative defense—asserts that the plaintiff has

not met its burden of proof. See Leonard v. Trs. of Ind. Univ., No. 1:19-cv-963-

JRS-MJD, 2019 WL 3306181 at *2 (S.D. Ind. July 23, 2019). An affirmative

defense, by contrast, “raises additional facts or legal arguments that defeat

liability” even if the plaintiff meets its burden of proof. Jones v. Knox Cty. Ass’n




                                         1
for Retarded Citizens, Inc., No. 2:15-cv-257-WTL-DKL, 2016 WL 1627628 at *1

(S.D. Ind. Apr. 19, 2016).

      In this case, Alerding Castor has the burden to prove, among other

things, that it performed its part of the contract. See dkt. 202 at 6; Leonard,

2019 WL 3306181 at *2. Defendants’ breach-of-contract argument would

negate that element by showing that Alerding Castor has not met its burden of

proof. See id. Defendants’ breach-of-contract argument is therefore a defense

rather than an affirmative defense.

      That leaves three categories of affirmative defenses: fraud-based

defenses, promissory estoppel, and breach of fiduciary duty.

                                       II.
                                 Applicable Law

      “In a diversity case, the legal and factual sufficiency of an affirmative

defense” is determined under state law. Williams v. Jader Fuel Co., 944 F.2d

1388, 1400 (7th Cir. 1991).

                                        III.
                                      Analysis

      A. Fraud-based defenses

      Defendants assert fraud-based defenses, including fraud, fraud in the

inducement, and fraudulent misrepresentation. See dkt. 127 at 4. The

elements of fraudulent inducement “are no different” than for the others.

Massey v. Conseco Servs., LLC, 879 N.E.2d 605, 611 (Ind. Ct. App. 2008). The

elements are: “(1) a material misrepresentation of past or existing facts; (2)




                                         2
made with knowledge or reckless ignorance of falsity; (3) which caused the

claimant to rely upon the misrepresentation to the claimant’s detriment.” Id.

      Since the elements are the same for each fraud-based defense and

because factually this affirmative defense relates to inducement into a contract,

dkt. 13 at 8–9, the parties shall refer to this affirmative defense at trial—

including in tendered jury instructions and verdict forms—as “fraudulent

inducement.” Defendants may present evidence in support of this defense of

fraudulent inducement at trial. As the Court explained at the February 19,

2020 status conference, expressions of opinion or promises of future

performance will not be enough to entitle Defendants to a jury instruction on

this affirmative defense. See Am. United Life Ins. v. Douglas, 808 N.E.2d 690,

703 (Ind. Ct. App. 2004); First Nat’l Bank v. Acra, 462 N.E.2d 1345, 1348 (Ind.

Ct. App. 1984).

      Alerding Castor objects to this affirmative defense on the basis that

Defendants did not plead fraud with sufficient particularity. Fraud must be

pleaded with particularity, Pirelli Armstrong Tire Corp. Retiree Med. Benefits Tr.

v. Walgreen Co., 631 F.3d 436, 441–42 (7th Cir. 2011), and affirmative defenses

not pleaded are forfeited, Herremans v. Carrera Designs, Inc., 157 F.3d 1118,

1123 (7th Cir. 1998). But the forfeiture rule is “not to be applied rigidly,” id.,

and a defense should be forfeited “only . . . if the other party is prejudiced,”

Schmidt v. Eagle Waste & Recycling, Inc., 599 F.3d 626, 632 (7th Cir. 2010);

-accord Reed v. Columbia St. Mary’s Hosp., 915 F.3d 473, 478–79 (7th Cir.

2019). Alerding Castor has not demonstrated prejudice. To the contrary, it


                                         3
has “long been aware” of Defendants’ argument that they “had been induced to

sign the contract by . . . misrepresentations.” Olympia Hotels Corp. v. Johnson

Was Dev. Corp., 908 F.2d 1363 (7th Cir. 1990).

      B. Promissory Estoppel

      Defendants allege for their estoppel affirmative defense that:

      41. [Mr. Alerding] entered into an agreement with [Defendants]
      knowing he was impaired by substance abuse and was unable to
      adequately perform his duties.
      42. [Mr. Alerding] immediately assigned two inexperienced attorneys
      to [Defendants’] case and never engaged himself as the lead attorney
      he promised in pre-engagement negotiations and in accordance with
      [Alerding Castor’s] Engagement Letter. [Mr. Alerding] failed to learn
      the facts and evidence of the case, failed to re-depose Mrs. Taylor as
      he stated to [Defendants] in pre-engagement discussions, failed to
      certify critical evidence for admission at trial, failed to pursue
      discovery when such opportunities arose, and failed to prepare and
      submit-PreTrial order on behalf of [Defendants].
      43. [Mr. Alerding’s] failure to execute in preparing for and presenting
      [Defendants’] trial, as originally promised in pre-engagement
      negotiations with [Defendant], resulted in [Defendants’] loss at trial.
      44. [Alerding Castor] should be estopped from recovery of fees for
      services not provided or performed consistent with their
      Engagement letter and pre-engagement negotiations with
      [Defendants].

Dkt. 13 at 9–10.

      As these allegations from Defendants’ answer show, Defendants want to

argue that promissory estoppel bars Alerding Castor from collecting fees for

services that were not provided or were provided inconsistently with their

agreement with Alerding Castor. Id.

      As explained above, however, Alerding Castor bears the burden as part of

its breach of contract claim to show that it performed its part of the contract

and will not be able to recover fees for any services that were provided in


                                        4
breach of the contract. Since Defendants’ argument is already covered in a

defense that would negate an element of Alerding Castor’s claim, an affirmative

defense on the same ground would be duplicative and would risk confusing the

jury.

        Moreover, estoppel would not be the proper ground for this argument

even if it weren’t unnecessary. “Promissory estoppel is based on the underlying

principle that ‘one who by deed or conduct has induced another to act in a

particular manner will not be permitted to adopt an inconsistent position,

attitude, or course of conduct that causes injury to such other.’” SWL, L.L.C. v.

NextGear Capital, Inc., 131 N.E.3d 746, 754 (Ind. Ct. App. 2019) (quoting

Brown v. Branch, 758 N.E.2d 48, 52 (Ind. 2001)). To prove estoppel, a party

must show: “(1) a promise by the promisor; (2) made with the expectation that

the promisee will rely thereon; (3) which induces reasonable reliance by the

promisee; (4) of a definite and substantial nature; and (5) injustice can be

avoided only by enforcement of the promise. Id. Defendants have not

identified a promise—a “voluntary commitment or undertaking by the

[promisor] . . . that the promisor will perform some action or refrain from some

action in the future,” Sterling Comm. Credit v. Hammert’s Iron Works, Inc., 998

N.E.2d 752, 757 (Ind. Ct. App. 2013)—to support their affirmative defense. Nor

have they demonstrated “definite and substantial” reliance in response to such

a promise. See SWL, 131 N.E.3d at 754.

        In the end, at trial Defendants will be able to introduce the evidence

identified in support of this argument as part of their defense to Alerding


                                          5
Castor’s breach of contract claim. They may therefore present evidence that

Alerding Castor did not perform its part of the contract, but the jury will not be

instructed on the affirmative defense of promissory estoppel.

       C. Breach of fiduciary duty

       For their breach of fiduciary duty affirmative defense, Defendants allege

that Alerding Castor performed superfluous work, had inexperienced attorneys

act as lead attorneys, and failed to learn the facts of the case or prepare for

trial. Dkt. 13 at 7–8. They also allege that Mr. Alerding made material

misrepresentations about his courtroom experience and “was unable to

adequately perform his duties” because he was impaired by substance abuse.

Id. at 8.

       A breach of fiduciary duty can reduce the fees that an attorney is entitled

to receive. Four Winds, LLC v. Smith & DeBonis, LLC, 854 N.E.2d 70, 75–76

(Ind. Ct. App. 2006). For example, “gross abuse” or “other serious violations of

the law of lawyering” can disallow attorney fees. Id. at 76 n.6. Those violations

must be “clear” and “serious” and can include, for example, lack of competence

and disobeying the client. Restatement (Third) of the Law Governing Lawyers §

37. This conduct is not necessarily the same as conduct constituting

malpractice, and fee forfeiture can be different than malpractice damages. Four

Winds, 854 N.E.2d at 76 n.6 (citing Restatement § 37).

       An argument for fee forfeiture can be an affirmative defense to a claim for

fees. See id. at 76. “Ordinarily, forfeiture extends to all fees for the matter for

which the lawyer was retained.” Restatement § 37(e). But sometimes “forfeiture


                                         6
for the entire matter is inappropriate, for example when a lawyer performed

valuable services before the misconduct began, and the misconduct was not so

grave as to require forfeiture of the fee for all services.” Id.; id. cmt. a.

      Defendants may present evidence in support of their breach of fiduciary

duty affirmative defense at trial.

                                        IV.
                                     Conclusion

      Defendants may present evidence in support of their affirmative

defenses for fraudulent inducement and breach of fiduciary duty at trial. They

will be entitled to jury instructions on those defenses, however, only if they are

supported by sufficient evidence. Defendants may not present their

promissory estoppel affirmative defense at trial as it is duplicative and they

may present evidence that Alerding Castor did not perform its part of the

contract.

      Defendants SHALL FILE by March 6, 2020 updated final jury

instructions on their affirmative defenses, in light of this ruling and the Court’s

ruling on their motion to correct error, dkt. 208.

SO ORDERED.

Date: 2/21/2020




                                           7
Distribution:

PAUL FLETCHER
1203 E. Cota Street
Santa Barbara, CA 93103

CAROLE WOCKNER
1203 E. Cota Street
Santa Barbara, CA 93103

Michael J. Alerding
ALERDING CASTOR LLP
malerding@alerdingcastor.com

Michael E. Brown
KIGHTLINGER & GRAY, LLP (Indianapolis)
mbrown@k-glaw.com

Abraham Murphy
murphy@abrahammurphy.com

Anthony Roach
ALERDING CASTOR HEWITT LLP
aroach@alerdingcastor.com




                                  8
